 

Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered March 10,
2004 (the “Effective Date”), by and between Five Star Quality Care, Inc., a
Maryland Corporation (the “Company”), and Evrett W. Benton (“Indemnitee”).

 

WHEREAS Indemnitee currently serves as an officer of the Company and may, in
connection therewith, be subjected to claims, suits or proceedings arising from
such service; and

 

WHEREAS, as an inducement to Indemnitee to continue to serve as such officer,
the Company has agreed to indemnify and to advance expenses and costs incurred
by Indemnitee in connection with any such claims, suits or proceedings, to the
fullest extent permitted by law as hereinafter provided; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.               Definitions.  For purposes of this Agreement:

 


(A)           “CHANGE IN CONTROL” MEANS A CHANGE IN CONTROL OF THE COMPANY
OCCURRING AFTER THE EFFECTIVE DATE OF A NATURE THAT WOULD BE REQUIRED TO BE
REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF REGULATION 14A (OR IN
RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR FORM) PROMULGATED UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “ACT”), WHETHER OR NOT THE
COMPANY IS THEN SUBJECT TO SUCH REPORTING REQUIREMENT; PROVIDED, HOWEVER, THAT,
WITHOUT LIMITATION, SUCH A CHANGE IN CONTROL SHALL BE DEEMED TO HAVE OCCURRED IF
AFTER THE EFFECTIVE DATE (I) ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS
13(D) AND 14(D) OF THE ACT) IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 UNDER THE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING 10% OR MORE OF THE COMBINED VOTING POWER IN THE ELECTION OF
DIRECTORS OF THE COMPANY’S THEN OUTSTANDING SECURITIES WITHOUT THE PRIOR
APPROVAL OF AT LEAST TWO-THIRDS OF THE MEMBERS OF THE BOARD OF DIRECTORS IN
OFFICE IMMEDIATELY PRIOR TO SUCH PERSON ATTAINING SUCH PERCENTAGE INTEREST;
(II) THERE OCCURS A PROXY CONTEST, OR THE COMPANY IS A PARTY TO A MERGER,
CONSOLIDATION, SALE OF ASSETS, PLAN OF LIQUIDATION OR OTHER REORGANIZATION NOT
APPROVED BY AT LEAST TWO-THIRDS OF THE MEMBERS OF THE BOARD OF DIRECTORS THEN IN
OFFICE, AS A CONSEQUENCE OF WHICH MEMBERS OF THE BOARD OF DIRECTORS IN OFFICE
IMMEDIATELY PRIOR TO SUCH TRANSACTION OR EVENT CONSTITUTE LESS THAN A MAJORITY
OF THE BOARD OF DIRECTORS THEREAFTER; OR (III) DURING ANY PERIOD OF TWO
CONSECUTIVE YEARS, OTHER THAN AS A RESULT OF AN EVENT DESCRIBED IN CLAUSE
(A)(II) OF THIS SECTION 1, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD
CONSTITUTED THE BOARD OF DIRECTORS (INCLUDING FOR THIS PURPOSE ANY NEW DIRECTOR
WHOSE ELECTION OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS
APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE
WHO WERE DIRECTORS AT THE BEGINNING OF SUCH PERIOD) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS.


 


(B)           “CORPORATE STATUS” MEANS THE STATUS OF A PERSON WHO IS OR WAS A
DIRECTOR, TRUSTEE, OFFICER OR AGENT OF THE COMPANY.


 


(C)           “DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO IS
NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION IS
SOUGHT BY INDEMNITEE.


 

--------------------------------------------------------------------------------


 


(D)           “EXPENSES” MEANS ALL EXPENSES, INCLUDING, BUT NOT LIMITED TO, ALL
REASONABLE ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF
EXPERTS, WITNESS FEES, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING
COSTS, TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES, AND ALL OTHER
DISBURSEMENTS OR EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN CONNECTION WITH
PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND, INVESTIGATING, OR
BEING OR PREPARING TO BE A WITNESS IN A PROCEEDING.


 


(E)           “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A MEMBER OF A LAW FIRM,
THAT IS RETAINED BY INDEMNITEE AND IS NOT SERVING AS COUNSEL TO THE COMPANY.


 


(F)            “PROCEEDING” MEANS ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION MECHANISM, INVESTIGATION,
ADMINISTRATIVE HEARING OR ANY OTHER PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE (INCLUDING ON APPEAL), EXCEPT ONE INITIATED BY
AN INDEMNITEE PURSUANT TO SECTION 9.


 

Section 2.               Indemnification - General.  The Company shall
indemnify, and advance Expenses to, Indemnitee (a) as provided in this Agreement
and (b) otherwise to the fullest extent permitted by Maryland law in effect on
the date hereof and as amended from time to time; provided, however, that no
change in Maryland law shall have the effect of reducing the benefits available
to Indemnitee hereunder based on Maryland law as in effect on the date hereof. 
The rights of Indemnitee provided in this Section 2 shall include, without
limitation, the rights set forth in the other sections of this Agreement,
including any additional indemnification permitted by Section 2-418(g) of the
Maryland General Corporation Law (“MGCL”).

 

Section 3.               Proceedings Other Than Proceedings by or in the Right
of the Company.  Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if, by reason of his Corporate Status, he is, or is
threatened to be, made a party to any threatened, pending, or completed
Proceeding, other than a Proceeding by or in the right of the Company.  Pursuant
to this Section 3, Indemnitee shall be indemnified against all judgments,
penalties, fines and amounts paid in settlement and all Expenses incurred by him
or on his behalf in connection with a Proceeding by reason of Indemnitee’s
Corporate Status unless it is established that (i) the act or omission of
Indemnitee was material to the matter giving rise to the Proceeding and (a) was
committed in bad faith or (b) was the result of active and deliberate
dishonesty, (ii) Indemnitee actually received an improper personal benefit in
money, property or services, or (iii) in the case of any criminal Proceeding,
Indemnitee had reasonable cause to believe that his conduct was unlawful.

 

Section 4.               Proceedings by or in the Right of the Company. 
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of his Corporate Status, he is, or is threatened to be,
made a party to any threatened, pending or completed Proceeding brought by or in
the right of the Company to procure a judgment in its favor.  Pursuant to this
Section 4, Indemnitee shall be indemnified against all amounts paid in
settlement and all Expenses incurred by him or on his behalf in connection with
such Proceeding unless it is established that (i) the act or omission of
Indemnitee was material to the matter giving rise to such a Proceeding and
(a) was committed in bad faith or (b) was the result of active and

 

2

--------------------------------------------------------------------------------


 

deliberate dishonesty or (ii) Indemnitee actually received an improper personal
benefit in money, property or services.

 

Section 5.               Indemnification for Expenses of a Party Who is Partly
Successful.  Without limitation on Section 3 and Section 4, if Indemnitee is not
wholly successful in any Proceeding covered by this Agreement, but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 5 for all Expenses incurred by him or on his
behalf in connection with each successfully resolved claim, issue or matter,
allocated on a reasonable and proportionate basis.  For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.

 


SECTION 6.               ADVANCE OF EXPENSES.  THE COMPANY SHALL ADVANCE ALL
EXPENSES INCURRED BY OR ON BEHALF OF INDEMNITEE IN CONNECTION WITH ANY
PROCEEDING TO WHICH INDEMNITEE IS, OR IS THREATENED TO BE, MADE A PARTY OR A
WITNESS, WITHIN TEN DAYS AFTER THE RECEIPT BY THE COMPANY OF A STATEMENT OR
STATEMENTS FROM INDEMNITEE REQUESTING SUCH ADVANCE OR ADVANCES FROM TIME TO
TIME, WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF SUCH PROCEEDING.  SUCH
STATEMENT OR STATEMENTS SHALL REASONABLY EVIDENCE THE EXPENSES INCURRED BY
INDEMNITEE AND SHALL INCLUDE OR BE PRECEDED OR ACCOMPANIED BY A WRITTEN
AFFIRMATION BY INDEMNITEE OF INDEMNITEE’S GOOD FAITH BELIEF THAT THE STANDARD OF
CONDUCT NECESSARY FOR INDEMNIFICATION BY THE COMPANY AS AUTHORIZED BY LAW AND BY
THIS AGREEMENT HAS BEEN MET AND A WRITTEN UNDERTAKING BY OR ON BEHALF OF
INDEMNITEE, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A OR IN SUCH
FORM AS MAY BE REQUIRED UNDER APPLICABLE LAW AS IN EFFECT AT THE TIME OF THE
EXECUTION THEREOF, TO REIMBURSE THE PORTION OF ANY EXPENSES ADVANCED TO
INDEMNITEE RELATING TO CLAIMS, ISSUES OR MATTERS IN THE PROCEEDING AS TO WHICH
IT SHALL ULTIMATELY BE ESTABLISHED THAT THE STANDARD OF CONDUCT HAS NOT BEEN MET
AND WHICH HAVE NOT BEEN SUCCESSFULLY RESOLVED AS DESCRIBED IN SECTION 5.  TO THE
EXTENT THAT EXPENSES ADVANCED TO INDEMNITEE DO NOT RELATE TO A SPECIFIC CLAIM,
ISSUE OR MATTER IN THE PROCEEDING, SUCH EXPENSES SHALL BE ALLOCATED ON A
REASONABLE AND PROPORTIONATE BASIS.  THE UNDERTAKING REQUIRED BY THIS SECTION 6
SHALL BE AN UNLIMITED GENERAL OBLIGATION BY OR ON BEHALF OF INDEMNITEE AND SHALL
BE ACCEPTED WITHOUT REFERENCE TO INDEMNITEE’S FINANCIAL ABILITY TO REPAY SUCH
ADVANCED EXPENSES AND WITHOUT ANY REQUIREMENT TO POST SECURITY THEREFOR.


 


SECTION 7.               PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION.


 


(A)           TO OBTAIN INDEMNIFICATION UNDER THIS AGREEMENT, INDEMNITEE SHALL
SUBMIT TO THE COMPANY A WRITTEN REQUEST, INCLUDING SUCH DOCUMENTATION AND
INFORMATION AS IS REASONABLY AVAILABLE TO INDEMNITEE AND IS REASONABLY NECESSARY
TO DETERMINE WHETHER AND TO WHAT EXTENT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION.  THE SECRETARY OF THE COMPANY SHALL, PROMPTLY UPON RECEIPT OF
SUCH A REQUEST FOR INDEMNIFICATION, ADVISE THE BOARD OF DIRECTORS IN WRITING
THAT INDEMNITEE HAS REQUESTED INDEMNIFICATION.


 


(B)           UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT TO
THE FIRST SENTENCE OF SECTION 7(A) HEREOF, A DETERMINATION, IF REQUIRED BY
APPLICABLE LAW, WITH RESPECT TO INDEMNITEE’S ENTITLEMENT THERETO SHALL PROMPTLY
BE MADE IN THE SPECIFIC CASE: (I) IF A CHANGE IN CONTROL SHALL HAVE OCCURRED, BY
INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE BOARD OF

 

3

--------------------------------------------------------------------------------


 


DIRECTORS, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE; OR (II) IF A CHANGE
OF CONTROL SHALL NOT HAVE OCCURRED OR IF AFTER A CHANGE OF CONTROL INDEMNITEE
SHALL SO REQUEST, (A) BY THE BOARD OF DIRECTORS (OR A DULY AUTHORIZED COMMITTEE
THEREOF) BY A MAJORITY VOTE OF A QUORUM CONSISTING OF DISINTERESTED DIRECTORS
(AS HEREIN DEFINED), OR (B) IF A QUORUM OF THE BOARD OF DIRECTORS CONSISTING OF
DISINTERESTED DIRECTORS IS NOT OBTAINABLE OR, EVEN IF OBTAINABLE, SUCH QUORUM OF
DISINTERESTED DIRECTORS SO DIRECTS, BY INDEPENDENT COUNSEL IN A WRITTEN OPINION
TO THE BOARD OF DIRECTORS, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE, OR
(C) IF SO DIRECTED BY A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS, BY
THE STOCKHOLDERS OF THE COMPANY; AND, IF IT IS SO DETERMINED THAT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION, PAYMENT TO INDEMNITEE SHALL BE MADE WITHIN TEN DAYS
AFTER SUCH DETERMINATION.  INDEMNITEE SHALL COOPERATE WITH THE PERSON, PERSONS
OR ENTITY MAKING SUCH DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, INCLUDING PROVIDING TO SUCH PERSON, PERSONS OR ENTITY UPON
REASONABLE ADVANCE REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS NOT
PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY
AVAILABLE TO INDEMNITEE AND REASONABLY NECESSARY TO SUCH DETERMINATION.  ANY
EXPENSES INCURRED BY INDEMNITEE IN SO COOPERATING WITH THE PERSON, PERSONS OR
ENTITY MAKING SUCH DETERMINATION SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF
THE DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE
COMPANY SHALL INDEMNIFY AND HOLD INDEMNITEE HARMLESS THEREFROM.


 


SECTION 8.               PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


 


(A)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION IN
ACCORDANCE WITH SECTION 7(A) OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE
BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE MAKING OF
ANY DETERMINATION CONTRARY TO THAT PRESUMPTION.


 


(B)           THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT,
CONVICTION, A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, OR AN ENTRY OF AN ORDER
OF PROBATION PRIOR TO JUDGMENT, DOES NOT CREATE A PRESUMPTION THAT INDEMNITEE
DID NOT MEET THE REQUISITE STANDARD OF CONDUCT DESCRIBED HEREIN FOR
INDEMNIFICATION.


 


SECTION 9.               REMEDIES OF INDEMNITEE.


 


(A)           IF (I) A DETERMINATION IS MADE PURSUANT TO SECTION 7 THAT
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCE
OF EXPENSES IS NOT TIMELY MADE PURSUANT TO SECTION 6, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 7(B) WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR
INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION IS NOT MADE PURSUANT TO
SECTION 5 WITHIN TEN DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST
THEREFOR, OR (V) PAYMENT OF INDEMNIFICATION IS NOT MADE WITHIN TEN DAYS AFTER A
DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION,
INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION IN AN APPROPRIATE COURT OF THE
STATE OF MARYLAND, OR IN ANY OTHER COURT OF COMPETENT JURISDICTION, OF HIS
ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCE OF EXPENSES.  ALTERNATIVELY,
INDEMNITEE, AT HIS OPTION, MAY SEEK AN AWARD IN ARBITRATION TO BE CONDUCTED BY A
SINGLE ARBITRATOR PURSUANT TO THE COMMERCIAL

 

4

--------------------------------------------------------------------------------


 


ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  INDEMNITEE SHALL
COMMENCE SUCH PROCEEDING SEEKING AN ADJUDICATION OR AN AWARD IN ARBITRATION
WITHIN 180 DAYS FOLLOWING THE DATE ON WHICH INDEMNITEE FIRST HAS THE RIGHT TO
COMMENCE SUCH PROCEEDING PURSUANT TO THIS SECTION 9(A); PROVIDED, HOWEVER, THAT
THE FOREGOING CLAUSE SHALL NOT APPLY IN RESPECT OF A PROCEEDING BROUGHT BY
INDEMNITEE TO ENFORCE HIS RIGHTS UNDER SECTION 5.


 


(B)           IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO
THIS SECTION 9, THE COMPANY SHALL HAVE THE BURDEN OF PROVING THAT INDEMNITEE IS
NOT ENTITLED TO INDEMNIFICATION OR ADVANCE OF EXPENSES, AS THE CASE MAY BE.


 


(C)           IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 7(B) THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE COMPANY SHALL
BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR ARBITRATION
COMMENCED PURSUANT TO THIS SECTION 9, ABSENT A MISSTATEMENT BY INDEMNITEE OF A
MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S
STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST FOR
INDEMNIFICATION.


 


(D)           IN THE EVENT THAT INDEMNITEE, PURSUANT TO THIS SECTION 9, SEEKS A
JUDICIAL ADJUDICATION OF OR AN AWARD IN ARBITRATION TO ENFORCE HIS RIGHTS UNDER,
OR TO RECOVER DAMAGES FOR BREACH OF, THIS AGREEMENT, INDEMNITEE SHALL BE
ENTITLED TO RECOVER FROM THE COMPANY, AND SHALL BE INDEMNIFIED BY THE COMPANY
FOR, ANY AND ALL EXPENSES INCURRED BY HIM IN SUCH JUDICIAL ADJUDICATION OR
ARBITRATION.  IF IT SHALL BE DETERMINED IN SUCH JUDICIAL ADJUDICATION OR
ARBITRATION THAT INDEMNITEE IS ENTITLED TO RECEIVE PART BUT NOT ALL OF THE
INDEMNIFICATION OR ADVANCE OF EXPENSES SOUGHT, THE EXPENSES INCURRED BY
INDEMNITEE IN CONNECTION WITH SUCH JUDICIAL ADJUDICATION OR ARBITRATION SHALL BE
APPROPRIATELY PRORATED.


 


SECTION 10.             DEFENSE OF THE UNDERLYING PROCEEDING.


 


(A)           INDEMNITEE SHALL NOTIFY THE COMPANY PROMPTLY UPON BEING SERVED
WITH OR RECEIVING ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT,
INFORMATION, NOTICE, REQUEST OR OTHER DOCUMENT RELATING TO ANY PROCEEDING WHICH
MAY RESULT IN THE RIGHT TO INDEMNIFICATION OR THE ADVANCE OF EXPENSES HEREUNDER;
PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT DISQUALIFY
INDEMNITEE FROM THE RIGHT, OR OTHERWISE AFFECT IN ANY MANNER ANY RIGHT OF
INDEMNITEE, TO INDEMNIFICATION OR THE ADVANCE OF EXPENSES UNDER THIS AGREEMENT
UNLESS THE COMPANY’S ABILITY TO DEFEND IN SUCH PROCEEDING OR TO OBTAIN PROCEEDS
UNDER ANY INSURANCE POLICY IS MATERIALLY AND ADVERSELY PREJUDICED THEREBY, AND
THEN ONLY TO THE EXTENT THE COMPANY IS THEREBY ACTUALLY SO PREJUDICED.


 


(B)           SUBJECT TO THE PROVISIONS OF THE LAST SENTENCE OF THIS
SECTION 10(B) AND OF SECTION 10(C) BELOW, THE COMPANY SHALL HAVE THE RIGHT TO
DEFEND INDEMNITEE IN ANY PROCEEDING WHICH MAY GIVE RISE TO INDEMNIFICATION
HEREUNDER; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOTIFY INDEMNITEE OF ANY
SUCH DECISION TO DEFEND WITHIN 15 CALENDAR DAYS FOLLOWING RECEIPT OF NOTICE OF
ANY SUCH PROCEEDING UNDER SECTION 10(A) ABOVE.  THE COMPANY SHALL NOT, WITHOUT
THE PRIOR WRITTEN CONSENT OF INDEMNITEE, WHICH SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, CONSENT TO THE ENTRY OF ANY JUDGMENT AGAINST INDEMNITEE OR
ENTER INTO ANY SETTLEMENT OR COMPROMISE WHICH (I) INCLUDES AN ADMISSION OF FAULT
OF INDEMNITEE OR (II) DOES NOT INCLUDE, AS AN UNCONDITIONAL TERM THEREOF, THE
FULL RELEASE OF INDEMNITEE FROM ALL LIABILITY IN RESPECT OF SUCH PROCEEDING,
WHICH

 

5

--------------------------------------------------------------------------------


 


RELEASE SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO INDEMNITEE. 
THIS SECTION 10(B) SHALL NOT APPLY TO A PROCEEDING BROUGHT BY INDEMNITEE UNDER
SECTION 9 ABOVE OR SECTION 14.


 


(C)           NOTWITHSTANDING THE PROVISIONS OF SECTION 10(B), IF IN A
PROCEEDING TO WHICH INDEMNITEE IS A PARTY BY REASON OF INDEMNITEE’S CORPORATE
STATUS, (I) INDEMNITEE REASONABLY CONCLUDES, BASED UPON AN OPINION OF COUNSEL
APPROVED BY THE COMPANY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, THAT
HE MAY HAVE SEPARATE DEFENSES OR COUNTERCLAIMS TO ASSERT WITH RESPECT TO ANY
ISSUE WHICH MAY NOT BE CONSISTENT WITH OTHER DEFENDANTS IN SUCH PROCEEDING,
(II) INDEMNITEE REASONABLY CONCLUDES, BASED UPON AN OPINION OF COUNSEL APPROVED
BY THE COMPANY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, THAT AN
ACTUAL OR APPARENT CONFLICT OF INTEREST OR POTENTIAL CONFLICT OF INTEREST EXISTS
BETWEEN INDEMNITEE AND THE COMPANY, OR (III) THE COMPANY FAILS TO ASSUME THE
DEFENSE OF SUCH PROCEEDING IN A TIMELY MANNER, INDEMNITEE SHALL BE ENTITLED TO
BE REPRESENTED BY SEPARATE LEGAL COUNSEL OF INDEMNITEE’S CHOICE, SUBJECT TO THE
PRIOR APPROVAL OF THE COMPANY, WHICH SHALL NOT BE UNREASONABLY WITHHELD, AT THE
EXPENSE OF THE COMPANY.  IN ADDITION, IF THE COMPANY FAILS TO COMPLY WITH ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR IN THE EVENT THAT THE COMPANY OR ANY
OTHER PERSON TAKES ANY ACTION TO DECLARE THIS AGREEMENT VOID OR UNENFORCEABLE,
OR INSTITUTES ANY PROCEEDING TO DENY OR TO RECOVER FROM INDEMNITEE THE BENEFITS
INTENDED TO BE PROVIDED TO INDEMNITEE HEREUNDER, INDEMNITEE SHALL HAVE THE RIGHT
TO RETAIN COUNSEL OF INDEMNITEE’S CHOICE, SUBJECT TO THE PRIOR APPROVAL OF THE
COMPANY, WHICH SHALL NOT BE UNREASONABLY WITHHELD, AT THE EXPENSE OF THE COMPANY
(SUBJECT TO SECTION 9(D)), TO REPRESENT INDEMNITEE IN CONNECTION WITH ANY SUCH
MATTER.


 


SECTION 11.             NON-EXCLUSIVITY; SURVIVAL OF RIGHTS.


 


(A)           THE RIGHTS OF INDEMNIFICATION AND ADVANCE OF EXPENSES AS PROVIDED
BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH
INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE LAW, THE ARTICLES OF
INCORPORATION OR BYLAWS OF THE COMPANY, ANY AGREEMENT OR A RESOLUTION OF THE
STOCKHOLDERS ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OR OF THE
BOARD OF DIRECTORS, OR OTHERWISE.  NO AMENDMENT, ALTERATION OR REPEAL OF THIS
AGREEMENT OR OF ANY PROVISION HEREOF SHALL LIMIT OR RESTRICT ANY RIGHT OF
INDEMNITEE UNDER THIS AGREEMENT IN RESPECT OF ANY ACTION TAKEN OR OMITTED BY
SUCH INDEMNITEE IN HIS CORPORATE STATUS PRIOR TO SUCH AMENDMENT, ALTERATION OR
REPEAL.


 


(B)           IN THE EVENT OF ANY PAYMENT UNDER THIS AGREEMENT, THE COMPANY
SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF
RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND TAKE ALL
ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH DOCUMENTS AS
ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


(C)           THE COMPANY SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE ANY
PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER IF AND TO THE EXTENT THAT
INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED SUCH PAYMENT UNDER ANY INSURANCE
POLICY, CONTRACT, AGREEMENT OR OTHERWISE.


 


SECTION 12.             DURATION OF AGREEMENT; BINDING EFFECT.


 


(A)           THIS AGREEMENT SHALL CONTINUE UNTIL AND TERMINATE TEN YEARS AFTER
THE DATE THAT INDEMNITEE SHALL HAVE CEASED TO SERVE AS A DIRECTOR, TRUSTEE,
OFFICER, EMPLOYEE, OR AGENT OF THE

 

6

--------------------------------------------------------------------------------


 


COMPANY OR OF ANY OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE
BENEFIT PLAN OR OTHER ENTERPRISE WHICH INDEMNITEE SERVED AT THE REQUEST OF THE
COMPANY; PROVIDED, HOWEVER, THAT THE RIGHTS OF INDEMNITEE HEREUNDER SHALL
CONTINUE UNTIL THE FINAL TERMINATION OF ANY PROCEEDING THEN PENDING IN RESPECT
OF WHICH INDEMNITEE IS GRANTED RIGHTS OF INDEMNIFICATION OR ADVANCE OF EXPENSES
HEREUNDER AND OF ANY PROCEEDING COMMENCED BY INDEMNITEE PURSUANT TO SECTION 9
RELATING THERETO.


 


(B)           THE INDEMNIFICATION AND ADVANCE OF EXPENSES PROVIDED BY, OR
GRANTED PURSUANT TO, THIS AGREEMENT SHALL BE BINDING UPON AND BE ENFORCEABLE BY
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING ANY
DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY), SHALL
CONTINUE AS TO AN INDEMNITEE WHO HAS CEASED TO BE A DIRECTOR, TRUSTEE, OFFICER,
EMPLOYEE OR AGENT OF THE COMPANY OR OF ANY OTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE WHICH SUCH PERSON IS
OR WAS SERVING AT THE WRITTEN REQUEST OF THE COMPANY, AND SHALL INURE TO THE
BENEFIT OF INDEMNITEE AND HIS OR HER SPOUSE, ASSIGNS, HEIRS, DEVISEES, EXECUTORS
AND ADMINISTRATORS AND OTHER LEGAL REPRESENTATIVES.


 


(C)           THE COMPANY SHALL REQUIRE AND CAUSE ANY SUCCESSOR (WHETHER DIRECT
OR INDIRECT BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL,
SUBSTANTIALLY ALL OR A SUBSTANTIAL PART, OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY, BY WRITTEN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO INDEMNITEE,
EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND
TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH
SUCCESSION HAD TAKEN PLACE.


 


SECTION 13.             SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON
WHATSOEVER: (A) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY
SECTION OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE)
SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY; AND (B) TO THE FULLEST
EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, EACH PORTION OF ANY SECTION OF THIS AGREEMENT CONTAINING ANY SUCH
PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF
INVALID, ILLEGAL OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO
THE INTENT MANIFESTED THEREBY.


 


SECTION 14.             LIMITATION AND EXCEPTION TO RIGHT OF INDEMNIFICATION OR
ADVANCE OF EXPENSES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
(A) ANY INDEMNIFICATION OR ADVANCE OF EXPENSES TO WHICH INDEMNITEE IS OTHERWISE
ENTITLED UNDER THE TERMS OF THIS AGREEMENT SHALL BE MADE ONLY TO THE EXTENT SUCH
INDEMNIFICATION OR ADVANCE OF EXPENSES DOES NOT CONFLICT WITH APPLICABLE
MARYLAND LAW AND (B) INDEMNITEE SHALL NOT BE ENTITLED TO INDEMNIFICATION OR
ADVANCE OF EXPENSES UNDER THIS AGREEMENT WITH RESPECT TO ANY PROCEEDING BROUGHT
BY INDEMNITEE, UNLESS (I) THE PROCEEDING IS BROUGHT TO ENFORCE INDEMNIFICATION
UNDER THIS AGREEMENT OR OTHERWISE OR (II) THE COMPANY’S BYLAWS, AS AMENDED, THE
ARTICLES OF INCORPORATION, A RESOLUTION OF THE STOCKHOLDERS ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OR OF THE BOARD OF DIRECTORS OR AN
AGREEMENT APPROVED BY THE BOARD OF DIRECTORS TO WHICH THE COMPANY IS A PARTY
EXPRESSLY PROVIDE OTHERWISE.

 

7

--------------------------------------------------------------------------------


 


SECTION 15.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN
ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. 
ONE SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM ENFORCEABILITY IS SOUGHT
SHALL BE SUFFICIENT TO EVIDENCE THE EXISTENCE OF THIS AGREEMENT.


 


SECTION 16.             HEADINGS.  THE HEADINGS OF THE PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 


SECTION 17.             MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION OR
AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH
OF THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT
SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS HEREOF
(WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.


 


SECTION 18.             NOTICES.  ANY NOTICE, REPORT OR OTHER COMMUNICATION
REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING UNLESS SOME
OTHER METHOD OF GIVING SUCH NOTICE, REPORT OR OTHER COMMUNICATION IS ACCEPTED BY
THE PARTY TO WHOM IT IS GIVEN, AND SHALL BE GIVEN BY BEING DELIVERED AT THE
FOLLOWING ADDRESSES TO THE PARTIES HERETO:


 


(A)           IF TO INDEMNITEE, TO:  THE ADDRESS SET FORTH ON THE SIGNATURE
PAGE HERETO.


 


(B)           IF TO THE COMPANY TO:


 

Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts 02458

Attn:  Secretary

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 


SECTION 19.             GOVERNING LAW.  THE PARTIES AGREE THAT THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF MARYLAND, WITHOUT REGARD TO ITS CONFLICTS OF LAWS RULES.


 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ATTEST:

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

 

/s/ Jennifer B. Clark

 

By:

/s/ Bruce J. Mackey Jr.

(SEAL)

 

 

Name:

Bruce J. Mackey Jr.

 

 

Title:

Treasurer, Chief Financial Officer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

WITNESS:

 

INDEMNITEE

 

 

 

 

 

 

/s/ Judith A. Stapleton

 

/s/ Evrett W. Benton

 

 

 

Name:  Evrett W. Benton

 

 

Address: [address omitted]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Directors of Five Star Quality Care, Inc.

 

Re:  Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated                           , 2004, by and between Five Star
Quality Care, Inc. (the “Company”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm that at
all times, insofar as I was involved as [a director] [an officer] of the
Company, in any of the facts or events giving rise to the Proceeding, I
(1) acted in good faith and honestly, (2) did not receive any improper personal
benefit in money, property or services and (3) in the case of any criminal
proceeding, had no reasonable cause to believe that any act or omission by me
was unlawful.

 

In consideration of the advance of expenses by the Company for reasonable
attorney’s fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established and which have not been
successfully resolved as described in Section 5 of the Indemnification
Agreement.  To the extent that Advanced Expenses do not relate to a specific
claim, issue or matter in the Proceeding, I agree that such Expenses shall be
allocated on a reasonable and proportionate basis.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
        day of                                         , 200    .

 

WITNESS:

 

 

 

 

 

(SEAL)

 

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10. 3

 

The following individuals are parties to Indemnification Agreements with the
Company which are substantially identical in all material respects to the
representative Indemnification Agreement filed herewith and are dated as of the
respective dates listed below.  The other Indemnification Agreements are omitted
pursuant to Instruction 2 to Item 601 of Regulation S-K.

 

Name of Signatory

 

Date

Evrett W. Benton

 

March 10, 2004

Rosemary Esposito, R.N.

 

March 10, 2004

Bruce M. Gans, M.D.

 

March 10, 2004

Barbara D. Gilmore

 

March 10, 2004

Maryann Hughes

 

March 10, 2004

Arthur G. Koumantzelis

 

March 10, 2004

Bruce J. Mackey Jr.

 

March 10, 2004

Gerard M. Martin

 

March 10, 2004

Barry M. Portnoy

 

March 10, 2004

William J. Sheehan

 

May 7, 2004

Travis K. Smith

 

February 27, 2008

 

--------------------------------------------------------------------------------

 

 

 